Watson, J.
The case was not appealable, unless it was made so by the fact that the defendant, in good faith, by its written plea before the justice, pleaded in excuse and justification that in the operation of its railroad it was a public officer, and that the plaintiff’s right of action, if any he had, accrued by the acts of the defendant when acting as a common carrier in the operation of its said railroad, and therein as a public officer..
It is urged that the county ccurt should have heard evidence on the question whether the defendant was a public officer,. as set forth in its plea, and that to dismiss the action without such evidence being heard was error. The plea, which was before the court as a part of the record, set forth that the *19defendant was acting in its capacity of a common carrier, and therein as a public officer. If it cannot be a public officer when thus acting, it was not necessary to hear evidence thereon. Wyman v. Hayes, 73 Vt. 24, 50 Atl. 556.
It is safe to say that, to constitute a public officer, it is indispensable that the officer be invested with some of the sovereign functions of one of the branches of government, legislative, executive, or judicial, to be exercised by him for the benefit of the public. Unless the powers conferred are of this nature, the individual holding the office is not a public officer. State v. Jennings, 57 Ohio St. 415, 49 N. E. 404, 63 Am. St. Rep. 723; Attorney General v. Drohan, 169 Mass. 534, 48 N. E. 279, 61 Am. St. Rep. 301; State v. Stanley, 66 N. C. 59, 8 Am. Rep. 488; Attorney General v. Jochim, 99 Mich. 358, 58 N. W. 611, 23 L.R.A.699, 41 Am. St. Rep. 606; Patton v. Board, 127 Cal. 388, 59 Pac. 702, 78 Am. St. Rep. 66; Eliason v. Coleman, 86 N. C. 235.
It cannot be said that the defendant, in the operation of its road as a common carrier, holds any office which is a parcel of the administration of government, and it must follow that it is not delegated with any functions pertaining thereto, without which it cannot be a public officer.
The motion to dismiss was properly granted, and judgment is affirmed.